Per Curiam:
While the amended complaint contains allegations that might be appropriate in several different causes of action, it does not'contain allegations of fact sufficient to constitute any cause of action. The order overruling the demurrer will be reversed, with ten dollars costs and disbursements, and the demurrer sustained, with ten dollars costs, with leave to the plaintiff to serve an amended complaint upon payment of' said costs within twenty days from the service of a copy of the order to be entered herein, with notice of entry thereof, or in default thereof the complaint be dismissed, with costs. Present —■ Dowling, Laughlin, Smith, Page and Merrell, JJ. Order reversed, with ten dollars costs and disbursements, and demurrer sustained, with ten dollars costs, with leave to plaintiff to serve amended complaint on payment of said costs.